United States Court of Appeals
                      For the First Circuit


No. 16-1402

                         ERROL HOLLOWAY,

                      Plaintiff, Appellant,

                                v.

                    UNITED STATES OF AMERICA,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Mark G. Mastroianni, U.S. District Judge]


                              Before

                   Lynch, Selya, and Thompson,
                         Circuit Judges.


     Thomas M. Libbos, Katherine L. Lamondia-Wrinkle, and Thomas
M. Libbos PC on brief for appellant.
     Carmen M. Ortiz, United States Attorney, and Karen L. Goodwin,
Assistant United States Attorney, on brief for appellee.


                         January 11, 2017
             THOMPSON, Circuit Judge.

                                Preface

             Errol Holloway appeals the grant of summary judgment to

the United States in this action under the Federal Tort Claims Act

("FTCA").    Spying no reversible error, we affirm.

                         How the Case Got Here1

             We reconstruct the chronology of events giving rise to

this litigation:

     June 22, 2012.    Holloway is injured while receiving treatment

      at Caring Health Center, Inc., a federally funded healthcare

      facility in Springfield, Massachusetts.

     April 8, 2014.     Holloway — through his lawyer — files an

      administrative claim with the Department of Health and Human

      Services ("HHS"), using a Standard Form 95 ("SF 95").          But he

      fails to fill out the box for a sum certain.          Text in that

      box warns that "[f]ailure to specify may cause forfeiture of

      your   rights."    Elsewhere   the   form   —   occasionally   using

      boldface, underlining, and capitalized text — says that he

      had to provide a sum certain for the claim to be considered

      "presented," that he had "two years" to present the claim,




      1We summarize the background facts in the light most
agreeable to Holloway, as required on de novo review of a summary-
judgment ruling. See Baltodano v. Merck, Sharp, & Dohme (I.A.)
Corp., 637 F.3d 38, 41 (1st Cir. 2011).


                                 - 2 -
      and that "[f]ailure to completely execute this form or to

      supply the requested material within two years from the date

      the claim accrued may render your claim invalid."

     April 17, 2014.     HHS acknowledges receiving Holloway's SF 95

      and requests medical records, itemized bills, evidence of

      lost wages, and the like.

     June 25, 2014.      More than two years after the incident at

      Caring   Health   Center,    Holloway's     lawyer   submits   medical

      bills, employment records, and other documents.

     August 14, 2014.      A paralegal in the HHS general counsel's

      office calls Holloway's attorney, mentions the missing sum

      certain, and asks counsel to submit an amended SF 95 with the

      required   sum    certain.     HHS   then    gets    an   amended   form

      requesting a sum certain in the amount of $3,000,000 for

      personal injuries.

     August 21, 2014.     HHS denies Holloway's claim, saying "[t]he

      evidence fails to establish that the alleged injuries were

      due to the negligent or wrongful act or omission of a federal

      employee acting within the scope of employment."

           An unhappy Holloway sued the United States in federal

court in February 2015, seeking damages under the FTCA.            Convinced

that Holloway's failure to provide a timely sum-certain demand

deprived the court of jurisdiction, the United States moved to

dismiss the case for lack of subject-matter jurisdiction. Holloway


                                   - 3 -
responded with a double-pronged argument:                      first, that he timely

presented    his        claim   because     his   submissions       satisfied      HHS's

investigatory       needs;        second,     and       alternatively,      that     the

limitations period should be tolled.                   The district judge referred

the motion to a magistrate judge.

             After noting that the Supreme Court had recently held

that   the   FTCA's       limitations       period      is     nonjurisdictional     and

subject to equitable tolling, see United States v. Kwai Fun Wong,

135 S. Ct. 1625, 1638 (2015), the magistrate judge treated the

motion as one for summary judgment and recommended that judgment

enter for the United States.                Her reasoning ran this way.              For

starters, she concluded that Holloway had neither timely specified

a sum certain nor timely provided documents from which "such a sum

could be ascertained" and so had not properly presented his claim

to HHS.      And then she found that nothing that took place here

qualified     as    extraordinary         circumstances          meriting     equitable

tolling, particularly since Holloway conceded that he did have

constructive       or    actual    knowledge      of    the     filing   requirements.

Holloway     objected,          attacking     only       the     magistrate     judge's

untimeliness conclusion.            Agreeing that Holloway "did not timely

satisfy" the FTCA's requirements, the district judge later adopted

the magistrate judge's recommendation on de novo review.

             Which brings us to today, with Holloway asking us to

reverse and send the matter to trial.                     But before tackling his


                                          - 4 -
many arguments, we pause to give a quick tutorial on the relevant

aspects of the FTCA.

                                       The FTCA

               The FTCA waives sovereign immunity for certain tortious

acts     and    omissions      of    federal     employees.          See     28     U.S.C.

§§ 1346(b)(1), 2674.           And like other sovereign-immunity waivers,

the FTCA gets a strict reading.                 See, e.g., Donahue v. United

States, 634 F.3d 615, 622 (1st Cir. 2011).                     What that means is

that judges "must faithfully enforce" the FTCA's "requirements,

neither    'extend[ing]        the    waiver     beyond   that       which        Congress

intended [nor assuming] authority to narrow the waiver.'"                              Id.

(quoting United States v. Kubrick, 444 U.S. 111, 118 (1979)).

               A key FTCA requirement is that a person cannot sue under

it     unless    he    first    presents       his   "claim"    to     the        relevant

administrative agency "within two years after such claim accrues"

— failure to present a claim within that period "forever bar[s]"

the claim.       28 U.S.C. § 2401(b).          An essential element of a claim

is "notification of the incident," via "an executed" SF 95 or

"other written" document, "accompanied by" a demand "for money

damages in a sum certain."              See 28 C.F.R. § 14.2(a) (emphasis

added).    The purpose behind the sum-certain requirement is to tip

the government off as to its "possible liability" so that it can

"'investigate         the   alleged    negligent      episode'"       to     see      "'if

settlement would be in the best interests of all.'"                           Coska v.


                                        - 5 -
United States, 114 F.3d 319, 322 (1st Cir. 1997) (quoting Corte-

Real v. United States, 949 F.2d 484, 486 (1st Cir. 1991), in turn

quoting Lopez v. United States, 758 F.2d 806, 809 (1st Cir. 1985));

see also Reilly v. United States, 863 F.2d 149, 173 (1st Cir. 1988)

(noting that "[t]he goal of the administrative claim requirement

is to let the government know what it is likely up against:

mandating that a claimant propound a definite monetary demand

ensures that '[t]he government will at all relevant times be aware

of its maximum possible exposure to liability and will be in a

position   to   make    intelligent     settlement      decisions'"   (quoting

Martinez v. United States, 780 F.2d 525, 530 (5th Cir. 1986))).

And because the FTCA ties "both the authority to settle a claim

and the source of settlement funds to the amount of the underlying

claim,"2 not having a sum certain obviously makes it harder for

the government to determine the claim's value and to "handl[e]"

the claim "efficiently."        Kokotis, 223 F.3d at 279.

           Having      said   all   this,   we   must   acknowledge   that   we

"approach[] the notice requirement leniently, 'recognizing that



     2 "[C]laims of $2,500 or less," for example, "can be settled
on the authority of '[t]he head of each Federal agency or his
designee' and are paid 'out of appropriations available to that
agency'"; "[c]laims of between $2,500 and $25,000 can be settled
on the same authority, but are paid out of a separate
appropriation"; and "claims in excess of $25,000 can only be
settled 'with the prior written approval of the Attorney General
or his designee.'" Kokotis v. USPS, 223 F.3d 275, 279 (4th Cir.
2000) (quoting 28 U.S.C. § 2672).


                                     - 6 -
individuals wishing to sue the government must comply with the

details of the law, but also keeping in mind that the law was not

intended to put up a barrier of technicalities to defeat their

claims.'"    Santiago–Ramírez v. Sec'y of Dept. of Def., 984 F.2d

16, 19 (1st Cir. 1993) (quoting Lopez, 758 F.2d at 809).                 Perhaps

that is why our cases suggest that the failure to specify a sum

certain on the SF 95 may not be fatal if the claimant provides

documents   (e.g.,    medical     bills)    that    "lend"    themselves      "to

determination of a sum certain or even an approximate total of

damages claimed."     See Kokaras v. United States, 980 F.2d 20, 22

(1st Cir. 1992); see also Coska, 114 F.3d at 323 (noting that "[i]t

is the information available rather than the form in which it is

presented that is crucial," but finding dismissal of plaintiff's

claim appropriate where (among other things) "there was essential

information missing from the packet and the letters" submitted

there, "namely, the amount of damages being sought from the United

States").

            With   this   legal   primer    in     place,    we   turn   to   the

particulars of Holloway's challenges.




                                    - 7 -
                        Arguments and Analysis3

            Conceding — as he must — that his SF 95 did not include

a sum certain, Holloway raises several arguments for reversal.

None has merit, as the United States is quick to point out.

            Quoting Santiago–Ramírez's language about our taking a

"lenient"   view   of   the   FTCA's   claim-presentment   requirements,

Holloway argues first that we should reverse the lower court's

untimeliness ruling because his sum-certain omission was (emphasis

his) "inadvertent":     as he sees things, an inadvertent omission —

in and of itself — excuses him from having to satisfy the sum-

certain requirement.     But the cases of ours that he talks about —

Kokaras and Corte-Real, for example — do not support his argument.

            The Kokaras plaintiffs filed an SF 95 with the United

States Post Office following a collision with a mail truck.         See

980 F.2d at 21.    In box A of the form, labeled "Property Damage,"

plaintiffs wrote "$2,906.61" and in box B, labeled "Personal

Injury," they wrote "to be determined."         Id.   They left box C,

labeled "Total," blank.       Id.   Later — but still within the two-



     3 Keep in mind, please, that we give fresh review to the grant
of summary judgment, affirming if — after giving Holloway the
benefit of all reasonable inferences in the record — there is no
"genuine dispute" of "material fact" and the United States "is
entitled to judgment as a matter of law." See Fed. R. Civ. P.
56(a); Tutor Perini Corp. v. Banc Am. Sec. LLC, 842 F.3d 71, 84
(1st Cir. 2016).




                                    - 8 -
year statute of limitations — they hired a lawyer who, during

unsuccessful settlement talks, handed over medical records and

bills.   Id.   Ultimately, we upheld the dismissal of the personal-

injury claim, holding that plaintiffs did not timely state a sum

certain — "[n]owhere on form SF 95 is a sum certain for the personal

injuries stated," we wrote.    Id. at 22-23.      We also held that they

did not timely provide the agency with documents with enough info

to otherwise satisfy the sum-certain requirement (we did let the

property-damages claim proceed because their SF 95 did specify a

sum certain).    Id.

           The   Corte-Real   plaintiff   filed    an   SF   95   that   had

"$100,000 plus because still treating and out of work" written in

the box requiring him to state the dollar amount attributable to

his personal injury.   See 949 F.2d at 485.    But he wrote "$100,000"

— without any qualifying language — in the box requiring him to

list the total dollar amount of his claims.       Id.   Emphasizing "the

importance and absolute necessity of adher[ing] to the sum certain

requirement," we said:

     Where as here a claim clearly states a specific sum and
     meets the sum certain requirement in all respects but
     for concern over the possible detraction of improper
     surplusage of this insubstantial variety, we see no
     reason not to strike the surplusage rather than the claim
     itself.

Id. at 486-87.




                                 - 9 -
           From all of this it is clear that Holloway's talk about

inadvertent omissions is a distraction:            Kokaras and Corte-Real

whisper no hint of a suggestion that their outcomes turned on

whether the plaintiffs accidently or intentionally failed to fill

in the sum-certain box.         As always in this type of case — given

the FTCA's goal of efficiently handling claims and our desire not

to promote "bureaucratic overkill," see Corte-Real, 949 F.2d at

486 — what matters is whether the plaintiff timely specified a sum

certain on the SF 95 or otherwise timely provided documents from

which a sum certain could be ascertained.            And keeping our eyes

firmly fixed on that standard, we trudge on.4

           Perhaps sensing the grave problem with his inadvertent-

omission argument, Holloway fashions a fallback position — namely,

that despite his accidently omitting a sum certain from his SF 95,

HHS's "investigatory needs were satisfied" in the end and so

dismissal on timeliness grounds was not called for.             To give his

position a patina of plausibility, he contends that the documents

he   provided   in   response    to    HHS's   request   disclosed   "enough"

information to satisfy the sum-certain requirement and thus he



      4After marching us through our caselaw, Holloway insists that
other "circuit courts" have "refused to order dismissal" in
"factually analogous situations."     But he does not point to a
single case from another circuit court to back up his statement.
So we consider his other-circuits-support-my-position argument
waived for lack of development. See United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).


                                      - 10 -
should be deemed to have fully complied with his FTCA obligations.

More, he believes that HHS's rejection of his FTCA claim "on the

merits"     shows   that   he    in    no   way   crippled   "the   agency's

investigatory purpose."         Call us unconvinced.

            As for the "documents" facet of Holloway's argument, we

see two problems.     One is that he submitted those papers after the

limitations period had run.           The other is that those documents —

like the documents considered insufficient in Coska and Kokotis —

lack the necessary info to calculate a sum certain. The magistrate

judge here did a fine job of listing the documents' shortcomings.

"Plaintiff's medical bills," she wrote (as a for-instance), "d[o]

not consistently identify the service provided, the total cost of

the service, the amount of the cost covered by insurance, or the

amount of the cost covered by Plaintiff," and "the employment

records" contain no "indication as to the amount in lost wages

Plaintiff might be claiming."          Our own review of the records leads

us to the same conclusion.         If more were needed — and it plainly

is not — Holloway's brief spends no time trying to explain away

the flaws spotlighted below.           And we will not do counsel's work

for them.    See Ondine Shipping Corp. v. Cataldo, 24 F.3d 353, 356

(1st Cir. 1994).

            As for the "merits" facet of Holloway's argument, we

note that even if HHS had enough info to conclude that a federal

employee's negligence did not cause his injuries, all of HHS's


                                      - 11 -
investigatory needs were not satisfied without a sum certain.

Remember, a sum certain helps the appropriate decisionmakers to

decide whether settlement is the best option and, if it is, to

also determine where to get the settlement funds from.         See, e.g.,

Coska, 114 F.3d at 322; Reilly, 863 F.2d at 173.      Holloway's brief

does not say anything about these important needs.

          Taking   a   different   tack,   Holloway   argues    that,   if

nothing else, HHS misled him into thinking that its investigatory

needs were satisfied and so the United States should not have been

allowed to seek dismissal on timeliness grounds. But this argument

has no oomph.   Recall how the SF 95 let him know — as plain as day

— that he had two years to present his claim, that for a claim to

be considered presented a sum-certain dollar amount had to be

included, and that he may forfeit his rights by failing to comply.

Recall too how our caselaw highlights how important a timely-

stated sum certain is.    Well, Holloway makes no effort to explain

how his theory about being misled can fly given the clarity of the

SF 95 and our caselaw.    Cf. United States v. Dwyer, 843 F.2d 60,

64 (1st Cir. 1988) (emphasizing that courts "publish" opinions "so

that future lawyers" will "know the law").       Also and critically,

because (as we just said) he does not address all of the agency's

important investigatory needs, he never explains how any HHS action




                               - 12 -
implied   that   these   needs   had   been   met   here   —   which   further

undermines his I-was-misled argument.5

             In a parting shot, Holloway argues that he is entitled

to equitable tolling of the FTCA's limitations period.            But he did

not raise this argument in his objection to the magistrate judge's

recommended decision.     And our waiver rule bars any consideration

of this issue.     See Sch. Union No. 37 v. United Nat'l Ins. Co.,

617 F.3d 554, 564 (1st Cir. 2010).

                                 Conclusion

           For the reasons expressed above, we affirm the judgment

entered below.




     5 Holloway's argument kind of sort of has a whiff of equitable
estoppel — a "doctrine . . . used sparingly against the
government." United States v. Ledée, 772 F.3d 21, 29 (1st Cir.
2014); see also Nagle v. Acton–Boxborough Reg'l Sch. Dist., 576
F.3d 1, 3 (1st Cir. 2009) (explaining that "under federal
precedent, governments in the past have not been subject to
estoppel or, more recently, have been held not subject to estoppel,
save [in] exceptional situations that we have called 'hen's-teeth
rare'" (quoting Costa v. INS, 233 F.3d 31, 38 (1st Cir. 2000))).
But he does not develop the equitable-estoppel point, meaning any
such argument is waived. See Zannino, 895 F.2d at 17.


                                   - 13 -